t c memo united_states tax_court david w hill petitioner v commissioner of internal revenue respondent docket no filed date glen a stankee for petitioner william b mccarthy for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner's federal income taxes and fraud penalties as follows penalty year deficiency sec_6663 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after concessions the only issue for decision is whether petitioner is liable for penalties for fraud under sec_6663 a for the taxable years and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in panama city florida at the time he filed his petition during all the years in issue petitioner was married to and filed joint federal_income_tax returns with janice d hill during the years in issue petitioner was employed by bay point yacht and country club inc bay point inc as the director of property operations the property operations department of bay point inc through its own employees and various subcontractors performed repair maintenance and landscaping work as well as light construction at bay point yacht and country club the property operations department 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2bay point yacht and country club is a big_number acre planned unit development located in panama city florida bay point yacht and country club inc served as the developer of bay point yacht and country club and continues to own and operate some of its ongoing businesses such as its golf business its maintenance and landscaping business and its marina operated with an annual budget between dollar_figure million and dollar_figure million in his capacity as director of property operations petitioner oversaw the entire operation of the department and supervised as many as employees as well as a number of subcontractors these subcontractors performed various tasks at bay point yacht and country club that could not be performed by employees of bay point inc one of petitioner's duties as director of property operations was to determine whether his own employees could perform a specific task if petitioner found that his own employees could not perform the job he would then retain a subcontractor on behalf of bay point inc to complete the work james hall was a subcontractor retained by petitioner on behalf of bay point inc during the years in issue mr hall made a series of cash payments to petitioner in the following amounts dollar_figure in dollar_figure in and dollar_figure in petitioner received cash payments from mr hall approximately every other week petitioner did not report any of the payments from mr hall on his original federal_income_tax returns filed for the taxable years and on date following an internal investigation of petitioner’s department the president of bay point inc william f spann requested and received petitioner’s resignation in addition to his employment with bay point inc petitioner operated a construction consulting business as a sole_proprietorship in the conduct of his own business petitioner utilized the services of various subcontractors petitioner maintained records showing the individual payments made to these subcontractors throughout the year petitioner compiled these individual payments and timely provided each subcontractor with a requisite form_1099 reflecting the sum of the payments during the taxable years and petitioner was also a shareholder of an s_corporation known as aquamar production research corp aquamar petitioner’s interest in aquamar ranged from to percent in and petitioner was a general_partner in a real_estate partnership known as skyview development petitioner had a 33-percent profits and loss interest in skyview development in addition petitioner and his wife also owned various rental properties during the years in issue on or before april of each of the taxable years in issue petitioner filed an application_for automatic_extension of time to file u s individual_income_tax_return form petitioner timely filed his and federal_income_tax returns on or about date date and date respectively petitioner’s returns for the taxable years and were prepared by fred pressley mr pressley prepared petitioner’s returns based upon documentation supplied to him by petitioner the records maintained by petitioner included the forms referred to above rental income and expense records and records pertaining to the operations of his consulting company petitioner provided mr pressley with documentation for expense items in amounts as small as dollar_figure petitioner also provided mr pressley with partner's share of income credits deductions etc schedule k-1's from aquamar and skyview development during the preparation of petitioner’s tax_return petitioner informed mr pressley that he had received income from mr hall but had not received a form_1099 from mr hall petitioner did not give mr pressley information regarding the amount of income he had received from mr hall mr pressley initially advised petitioner to obtain a form_1099 from mr hall however petitioner informed mr pressley that he would not be able to obtain the form_1099 by the due_date of the return mr pressley then advised petitioner that it would be appropriate to estimate the amount of the income report that estimate on the 3mr pressley’s work experience is primarily in hotel management and the laundry and dry cleaning services in mr pressley was employed by h_r block as a seasonal tax_return_preparer mr pressley operated his own tax service from until he continued to prepare income_tax returns on a part-time basis until return and subsequently amend the return upon receipt of the correct information petitioner instructed mr pressley that he would rather file his return for based on the documentation that he had at that time petitioner’s federal_income_tax return did not reflect any income received from mr hall during the preparation of petitioner’s tax_return mr pressley again urged petitioner to obtain the information from mr hall or in the alternative to estimate the amount of money received from mr hall petitioner’s federal_income_tax return did not reflect any income from mr hall similarly petitioner’s federal_income_tax return did not reflect any income he received from mr hall in date respondent began an examination of mr hall regarding his and taxable years james t givens a revenue_agent for the internal_revenue_service conducted the examination of mr hall the main issue in this examination concerned the deduction of expenses on mr hall’s returns mr givens requested documentation from mr hall in order to verify the payment of these expenses petitioner was the largest recipient of these payments mr hall engaged roger clark to reconstruct his records based on his reconstruction mr clark prepared an affidavit for petitioner's signature in order to substantiate mr hall's deduction for contract labor on date petitioner signed an affidavit stating that he received cash payments from james e hall and or gulf coast construction for fees for construction consulting materials and commissions in the following amounts amount year received dollar_figure dollar_figure dollar_figure total dollar_figure in date mr clark prepared forms for mr hall shortly thereafter petitioner received forms for and from mr hall these forms reflect the same amounts as stated in petitioner's affidavit signed in date mr givens ascertained that the payments from mr hall had not been reported on petitioner’s original federal_income_tax returns mr givens spoke with petitioner on date by telephone during this conversation mr givens identified himself and requested a meeting with petitioner the following day date mr givens advised petitioner that his returns for and were under examination and to bring copies of his tax returns for those years and all records available that were used to prepare them petitioner 4there is no explanation in the record regarding gulf coast construction however we assume that it was a business name for mr hall since petitioner has stipulated that these amounts were received from james hall subsequently called mr givens to reschedule the meeting for date on date petitioner signed an amended u s individual_income_tax_return form 1040x for each taxable_year in issue these amended returns prepared by mr clark and filed with respondent reflect the payments petitioner received from mr hall in the amounts as stated in petitioner's date affidavit the original and amended returns reveal the following taxable_income and total taxes for the years in issue year original returns taxable_income taxes amended returns taxable_income taxes dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number the increased tax_liability resulting from the inclusion of the payments from mr hall as reflected on the amended returns was paid_by petitioner with the filing of the amended returns in the notice_of_deficiency respondent determined that petitioner's correct taxable_income and taxes after adjustments and corrections were as follows taxable total_tax year income liability dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure these adjustments and corrections resulted in the overassessments and deficiency reflected in the notice_of_deficiency issued to petitioner in addition respondent determined that the difference between the taxes as stated in petitioner's original federal_income_tax returns for and and the corrected taxes for those years is subject_to the fraud_penalty under sec_6663 sec_1_6664-2 income_tax regs opinion the only issue for decision is whether petitioner is liable for the fraud_penalty for each of the years and sec_6663 provides that if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud in order to establish petitioner's liability for fraud respondent bears the burden of proving by clear_and_convincing evidence an underpayment exists for each of the years in issue and that some portion of the underpayment is due to fraud sec_7454 sec_6663 provides if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud rule b 92_tc_661 80_tc_1111 in the instant case petitioner does not contest the existence of underpayments for taxable years and thus the sole issue for us to decide is whether respondent has proved by clear_and_convincing evidence that some portion of each underpayment is due to fraud fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing petzoldt v commissioner supra pincite the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir respondent's burden is met if it is shown that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes petzoldt v commissioner supra pincite fraud will never be presumed 55_tc_85 direct evidence of the requisite fraudulent intent is seldom available thus fraud may be proved by circumstantial evidence and reasonable inferences drawn from the facts 317_us_492 98_tc_511 the taxpayer's entire course of conduct may establish the requisite intent 53_tc_96 courts have relied on a number of indicia of fraud and the existence of several factors is persuasive circumstantial evidence of fraud 732_f2d_1459 6th cir affg tcmemo_1982_603 the factors relevant here are substantial understatements of income dealing in excessive amounts of cash maintenance of inadequate records and implausible or inconsistent explanations of behavior 796_f2d_303 9th cir affg tcmemo_1984_601 upon examination of the entire record we conclude that petitioner's underpayment of federal income taxes for and is attributable to fraud petitioner substantially understated his taxable_income on the original federal_income_tax returns filed for each of the years in issue such consistent and substantial_understatement of income constitutes strong evidence of fraudulent intent 536_f2d_295 9th cir affg tcmemo_1974_251 449_f2d_311 9th cir affg tcmemo_1969_48 otsuki v commissioner supra pincite see also 111_f2d_987 6th cir affg 38_bta_16 held that discrepancies of percent and more between real net_income and the reported income for successive years strongly evidence an intent to defraud the government we are mindful that fraud cannot be inferred from a mere inadvertent understatement of income 348_us_121 however petitioner's understatements of income in each of the years involved were both substantial in amount and in proportion to the amounts reported on his original federal_income_tax returns extensive dealing in large amounts of cash also constitutes evidence of fraud 451_f2d_197 3d cir affg tcmemo_1970_37 petitioner received cash payments from mr hall approximately every other week these cash payments totaled dollar_figure in dollar_figure in and dollar_figure in the reason that dealing in large amounts of cash is evidence of fraud is that cash is difficult to trace unless the taxpayer maintains contemporaneous and accurate records petitioner kept no records to reflect accurately his receipt of large amounts of cash income the failure by a knowledgeable taxpayer to maintain adequate_records is evidence of fraud 26_tc_354 petitioner was a knowledgeable businessman he was the director of a department that had an annual budget in excess of dollar_figure million in addition to this position petitioner operated a construction consulting business as a sole_proprietorship he was a general_partner in a real_estate partnership a shareholder in an s_corporation and 6petitioner reported a total taxable_income of dollar_figure on his returns for the 3-year period whereas his true_taxable_income for those years was determined to be dollar_figure an understatement of dollar_figure for the 3-year period an owner of several rental properties with the exception of the unreported cash payments from mr hall petitioner maintained records for all his endeavors during the years in issue petitioner issued forms to various subcontractors in the conduct of his consulting business petitioner documented each and every payment made to these individuals throughout the 3-year period in addition petitioner supplied his return preparer mr pressley with receipts and documentation for all expenses stated on his federal_income_tax returns petitioner's recordkeeping included retention of documentation for a dollar_figure expense petitioner was obviously aware of his obligation to maintain adequate_records of his income and expenses his failure to maintain any record of the substantial cash payments received from mr hall was inconsistent with his normal practice this pattern of omission was not a good_faith or negligent error see kendrick v commissioner tcmemo_1980_270 petitioner testified that he was expecting mr hall to supply him with forms reflecting his income and thus did not maintain records of receipts from mr hall but this explanation cannot account for petitioner's failure to keep records after when it was surely apparent that mr hall was not going to give petitioner timely forms nevertheless petitioner continued his practice of maintaining no records of income from mr hall petitioner's testimony regarding his compensation arrangements with mr hall and his failure to keep track of amounts due from mr hall was not credible petitioner testified that payments varied and that there was no set amount or percentage that determined what mr hall was to pay him q a q a q a q a q a q a q what was the purpose of mr hall's payments to you mr hill in many areas we worked around the property of which i didn't take off work et cetera and propose sic to help him in order to help him with his work and that was basically the extent of it okay and how much were you paid for this it varied how about your -- there was no set amount -- was it about percent of what mr hall was paid_by bay point i can't say that it was that i don't know sir and i don't remember the exact amounts it was not ever requested in the exact amount how did you ever know that you were getting the right amount of payment from mr hall i guess i trusted him so you had no set arrangement with mr hall as to how much you were to be paid no sir not on that i did not and so how would it work with mr hall at the end of the week how would you get paid normally on -- not on any given time he would just come over and pay me and say this is what i owe you and i said fine and you would just say that's fine that's correct a q a petitioner's explanation for his failure to report or even to estimate the income received from mr hall on his and returns was both inconsistent and implausible see 281_f2d_100 9th cir affg tcmemo_1958_94 petitioner contends that he did not report the income he received from mr hall because mr hall failed to issue forms to him for the years in issue and petitioner had no way of estimating the amount of the payments petitioner's testimony explaining why he did not estimate the amount of these payments on his tax returns is less than clear q a q a was it possible to determine how much you received based on deposits to bank accounts or other documentation not based on that because there were some expenses involved explain that to us if you would how were the expenses entered into this well there was equipment that was purchased vehicles that were purchased et cetera 7citing 54_tc_1121 petitioner argues that the nonreceipt of a form_1099 is a mitigating factor in cases where as here the taxpayer reports all of his other income however that case is distinguishable on its facts and does not support petitioner's argument q a q a q a q a q a q that was purchased by whom through mr hall was that somehow related to what you were supposed to have received as income it would have been part of it yes i would have had owned part of it so is it true that the amount of cash might not necessarily reflect the total amount of income you received say that again now is it true that the amount of cash you received may not necessarily be the amount of income that was reportable by mr hall correct and you testified i believe that you didn't know how much that was right and the correct numbers are going to depend upon how much of these expenses mr hall was going to charge to you versus charging to himself a right it appears from petitioner's testimony that he is asserting that it was impossible for him to estimate the amount of income received from mr hall because in addition to the large amounts of cash that petitioner received directly from mr hall some unknown amount was also paid_by mr hall on petitioner's behalf to some undisclosed third party this vague testimony is inconsistent with the statement petitioner made in his signed affidavit in that affidavit petitioner declared that he received cash payments totaling dollar_figure from mr hall the affidavit does not mention any payments made through mr hall to some unknown third parties as petitioner now contends furthermore the record contains no documentation or other corroborating evidence regarding these alleged expenses moreover petitioner does not explain how these expenses related to the income he received from mr hall petitioner testified that the work he performed for mr hall included the estimation and preparation of bids we find it implausible that the nature of this work would require petitioner to share expenses with mr hall or to make capital expenditures_for vehicles and equipment petitioner contends that he felt uncomfortable estimating his income on his federal_income_tax returns because in his view falsely representing the amount of such income was worse than making no representation at all however in order to extend the time to file his federal_income_tax returns petitioner filed a form_4868 in each of the years in issue in 8on direct examination regarding the nature of the payments he received from mr hall petitioner testified as follows a q a i did estimating type work helping him prepare his things helping him prepare what things his bids and prices of what he needed to do which he was required to estimate his expected tax_liability form_4868 provides that the taxpayer can estimate this amount so long as that estimate is reasonable petitioner stated on his form_4868 that he expected his total_tax liability for to be dollar_figure after including the income from mr hall petitioner's total_tax liability was determined to be dollar_figure petitioner's estimate of dollar_figure on his form_4868 was much closer to his total_tax liability for which was determined to be dollar_figure however when petitioner filed his federal_income_tax return he stated that his total_tax liability for was only dollar_figure and claimed and received a refund of dollar_figure on his form_4868 petitioner stated that he expected his total_tax liability to be dollar_figure when in fact it was determined to be dollar_figure therefore even though form_4868 specifically provides that it is appropriate to make an estimate in at least of the years in issue petitioner obviously failed to include any reasonable amount of income from mr hall in his estimated total_tax liability finally petitioner asserts that he is not liable for the fraud_penalty because he relied on mr pressley's advice in filing his original federal_income_tax returns for and generally the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer 88_tc_654 21_tc_678 it is possible for reasonable reliance on a competent agent to be a sufficient defense to fraud 184_f2d_86 10th cir remanding a memorandum opinion of this court generally such reliance indicates an absence of fraudulent intent only when the agent has been provided with complete information and there is no other evidence indicating fraudulent intent 301_f2d_484 5th cir affg tcmemo_1959_172 there are several problems with petitioner's placing the blame for his underpayment of taxes with mr pressley first mr pressley testified that after petitioner informed him of income from mr hall he advised petitioner to obtain a form_1099 from mr hall when petitioner told mr pressley that it would not be possible to obtain the information from mr hall mr pressley advised petitioner to estimate the amount of payments and file an amended_return after receiving the correct information petitioner chose not to follow this advice and filed his returns showing only the income that he had documentation for consequently we do not find that petitioner relied on mr pressley's advice second petitioner did not provide mr pressley with complete information in any event petitioner failed to tell mr pressley about the amounts involved the unreported payments from mr hall constituted over three times the amount of taxable_income reported on petitioner's original federal_income_tax returns accordingly we find that mr pressley's preparation of petitioner's returns is not a sufficient defense to fraud petitioner contends that it was his intention to file amended returns as soon as he received forms from mr hall we find that it is more reasonable to infer from petitioner's entire course of conduct that his true intention was to conceal the payments he received from mr hall and to take his chances that his fraud would not be discovered petitioner was aware of the exact amount of the payments he received no later than date when he signed the affidavit however it was not until after respondent began an examination of petitioner's returns for the years in issue in date that he amended his returns and paid his taxes the fraud was committed and the offense completed when the original return was prepared and filed see 390_us_222 465_f2d_299 7th cir affg tcmemo_1970_274 any other result would make sport of the so-called fraud_penalty a taxpayer who had filed a fraudulent return would merely take his chances that the fraud would not be investigated or discovered and then if an investigation were made would simply pay the tax which he owed anyhow and thereby nullify the fraud_penalty 19_tc_1072 affd 218_f2d_639 2d cir we conclude that the record contains clear_and_convincing evidence of petitioner's intent to conceal mislead or otherwise prevent the collection_of_taxes on the unreported income for the years in issue we hold that the understatements of tax attributable to the unreported income from mr hall were due to fraud petitioner has not established that any portion of the underpayment is not due to fraud see sec_6663 accordingly we sustain respondent's determination that petitioner is liable for the fraud penalties decision will be entered under rule
